Citation Nr: 0833084	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-27 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a head injury with 
chronic tension and migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran contends that chronic headaches are the result of 
a head injury in service.  He claims that a large piece of 
glass struck him in the head.  The veteran's service medical 
records are consistent with this report.  Service medical 
records show he received stitches for a laceration to his 
head in November 1973.  The veteran has reported having 
headaches since the injury in service, with worsening in 
1992.  His current VA treatment records document complaints 
of headaches.  As the veteran had an in-service injury, a 
history of continuity of symptomatology, and has a current 
disability, a VA examination is warranted.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical 
examination when it is necessary to decide the claim).

The Board also notes that the veteran has not yet been 
provided with notice regarding the effective date and 
disability evaluations available when service connection is 
established for any claimed disability as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Additional Veterans Claims Assistance 
Act of 2000 notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must be 
provided to the veteran, including an 
explanation as to the information or 
evidence needed to determine a disability 
rating and effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule the veteran for a VA 
examination.  Pertinent documents 
should be reviewed, including the 
service medical record dated in 
November 1973 which documents a 
laceration on the top of the head.  The 
examiner should conduct a complete 
history and physical.  The examiner 
should state whether the veteran's 
current headaches are at least as 
likely as not due to the in-service 
injury in November 1973.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

